Citation Nr: 0621337	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-30 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota, which in pertinent part, granted service 
connection for tinnitus and assigned an initial rating of 10 
percent.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.87, Diagnostic Codes 
6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Competent medical evidence shows that the veteran has 
constant tinnitus bilaterally.  By history, the tinnitus has 
manifested itself bilaterally for over 25 years.  

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2000).  During the pendency of the veteran's appeal the 
regulation pertaining to the evaluation of tinnitus was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  The veteran contends that because 
his service-connected tinnitus is bilateral, he should 
receive a separate 10 percent rating for each ear under the 
regulation in effect before June 13, 2003, and 38 C.F.R. 
§ 4.25(b).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  The 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the law, 
and not the underlying facts or development of the facts, are 
dispositive of this matter, the provisions of the Veterans 
Claims Assistance Act have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

An assignment of an initial evaluation in excess of 10 
percent for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


